Title: To James Madison from Fulwar Skipwith, 1 January 1804
From: Skipwith, Fulwar
To: Madison, James



Sir,
Paris. 1st. of Jany. 1804.
I have here the honor of transmitting the Statement of claims referred to in my last letter of the 14th. of novemr., including such as are to be found in the conjectural note designated by the Convention, Such as were exhibited a little before the signing of that convention, in my Statement to the Minister of the united States, & lastly all the claims, which have been Since presented to the french Council of Liquidation. The 1st. description are to be distinguished in the Statement I now Submit by the letters A B, the 2d. C D, & the third E F. The whole I have classed under two distincts heads, by separating the doubtful from the clear, according to my own construction of the exceptions contained in the convention. I do not Pretend to offer you this Statement as a basis for you to form a definite calculation on: besides the Probability there is of the Board deciding differently from my Present view, in respect to Some of the claims, we are to expect that many others may ultimately be intitled to the benefit of the Convention, by being Supported by evidences yet to be produced. On 107 Cases my Reports, with regular Copies of essential Documents in aid thereof, have been rendered to the commission: the view I hazard of the remaining 115 has been Taken from a mere perusal of their respective vouchers, and can only therefore be considered as the best conjectures I can offer of their results at this moment.
A class of claims, which appear to me to have been imperfectly provided for by the Convention, and always to have possessed the particular Solicitude of our Government, is Prize causes where appeals have been regularly entered according to the Convention of 1800. If the 1st. Clause of the 5th. Art. in the last Convention, Should be litterally executed, not only the appeals must have been made prior to the date of that Instrument, but Judgments must have been rendered in favor of the appellants, to entitle them to the benefit of it. In those cases, the Parties had mostly received Satisfactio⟨n⟩ from the Captors; In those Still depending, from the Situation of the french Islands, & the circumstances of the war in Europe, the claimants generally will not be able to recover on Account of the Insolvency &c. of the Captors. But admitting them to be equally intitled to the benefit of the Convention, with those who had previously obtained Judgments of restitution, they cannot, under the present delays & mode of Proceeding on the part of the Council of Prizes, with certainty, bring their claims in due Season before our Board. The Captors, it is true, have been all Summoned by the Council to appear in their own defence, but being unlimited as to time, & residing chiefly in the East & W. Indias, it will be more than difficult for the Captured, even Should they obtain Judgments in any reasonable time hence, to establish & prove the Insolvency of the Captors, early enough to have their claims liquidated. I have invoked the aid of our minister on this Subject, as you will see by the Copy of my letter to him here inclosed, & Shall continue to press it upon this Governmt. The claim on Account of the Bordeaux Embargo, I also Conceive to be intitled to the full aid & Support of our Government; under this impression I have always used, & shall Continue my endeavors to Place and Keep it upon the most favorable ground.
A few days ago our minister notified the Board of the Ratification of the Treaties, & of the President having approved of their nominations. The Board therefore will commence soon to issue their certificates to the french Bureaux in favor of those claims exclusively, which are comprized in what is called the Conjectural Note. Claimants as well in the United States as in Paris, who find themselves excluded from that list, will doubtless murmur, they must think it Strange that a list furnished by the chief of the french Bureaux (Mr. Guillaume) Should have been So Singularly favored by those who Signed the Convention, as to have an exclusive preference over all other claims. It is impossible to attribute a motive of Partiality to any one of the Negociators; Still it is a Justice I owe to my own Public Character here to declare, and to prove, that a few weeks previous to the Signing of the Convention, I furnished Mr. Livingston with a statement exhibiting under various heads, different descriptions of claims, which the french Conjectural note has omitted; that I Suggested the Probability of numerous other claims coming forward, and Thirdly, that to Some of the fairest & most important claims then here, & which are not to be found on that note, I invoked in a very Particular manner the Ministers attention. A Duplicate of my statement with copies of all my letters to him Since his arrival in Paris, I deem it not intirely unnecessary here to lay before you, begging in Support of what I have Just Said to refer you to the one No. in date of the
The President & every impartial man must regret that the 20 millions, granted by the Convention, for the payment of American claimants, is not to be equally divided among them. I Cannot believe that this Governmt. would have opposed Such a repartition; nor would they now refuse to accede, Should it be possible to propose it. Indeed in a Conference with Mr. Marbois on Friday Eveng. last he assured me that his Government would readily Consent to any reasonable modification of the Convention, whereby our Government might dispose of the 20 millions as they Pleased, provided Such modification did not impose on the french Government the necessity of making any further advance.
The variety of business weighing upon me at this moment does not Permit me to motive the views I have Taken of each individual claim, as falling within the exceptions of the Convention, the whole being dispersed in different offices of Different Departments, but I hope Soon by recurring to each, to be able to offer you my observations in detail. I have the honor to remain with great respect, Sir, Your mo ob Servt
Fulwar Skipwith
 

   
   RC (DNA: RG 59, CD, Paris, vol. 1). In a clerk’s hand, except for Skipwith’s complimentary close and signature; marked “(2ta.)”; docketed by Wagner. Enclosures not found.



   
   For Article 5 of the Claims Convention of 1803, see Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:518–19.



   
   There were 103 U.S. ships held during the embargo in effect at Bordeaux from 12 Aug. 1793 to 10 Apr. 1794 (Ammon, James Monroe, pp. 122–23; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 1:757–58).



   
   Number and date omitted in RC.


